Title: To Thomas Jefferson from James Blake, 10 January 1809
From: Blake, James
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington City, Jany. 10th. 1809.
                  
                  Painful necessity having compelled me to adopt the advice of many of my friends, and submit the enclosed papers for your Consideration:—I trust to that advice for my apology in troubling you with my Personal concerns,—As well as to the disposition you have ever manifested to patronize Republicans.—
                  But before I proceed with the subject of this Letter, I will apologise to you for omiting to comply with the promise contained in the note, which I had the honor of addressing you the last Summer, on the vacancy occasioned by the resignation of Majr. Swann in the office of Pay master:—This omission arose from information of Mr. Brents appointment, before I had an Oppertunity of procureing such testimonials, as it was my wish to lay before you,—therefore I deemed it unnecessary to trouble you with them.
                  I am Sir a native of Calvert County, in the State of Maryland, as you will see by the enclosed letter of Genl. Joseph Wilkinson, and for the last 8 or 9 Years of my life, I have resided in Fairfax County-Virginia.—For my conduct and standing whilst in that County,—I beg leave to refer you to the Statement signed by Genl. Thomson Mason and others,—who comprise the leading Republican in that County and are men of high personal respectibility.—most of them have represented the County in one or the other of the Branches of the Legislature and all of them have been distinguished by some public mark of Esteem for their virtues and Talents.—Had I considered more names essential to my views,—I have no hesitation in avering my belief that I could have had the Signatures of every Republican in the County of Fairfax in my favour.—
                  Previous however to my removal into Virginia, I resided in George Town about 7 years,—having removed from my native County to that place:—and I flatter myself that the Statement signed by several Gentlemen of that Town, is a fair representation of my Conduct whilst there.—It seems however, that be a mans conduct ever so correct, he cannot avoid making Enemies.—Nay I had nearly said that in proportion to its correctness will be their numbers,—hence in addition to the persecution of the Feds—I have sustained that also of the little faction, who denominate themselves the exclusive Republicans:—By that “Spartan band” I know I am disliked and shall never expect any thing, but invective from them.—
                  Thus circumstanced Sir, I beg leave to solicit your friendship,—you are the only person to whom I have ever applied for Office & had I deemed it essential, this application could easily have been supported by a much greater number of signatures than I now lay before you.—
                  To this application I am more especially stimulated by the unfortunate situation of my pecuniary concerns;—ariseing from sacrifices which I have been compelled to make, to release me from embarrassments (in which I had been most unfortunately involved) and the certainty that the small pittance which remains,—when aided by my profession,—is incompetent to the most Œconomical support of my family and the Education of my four Sons;—The eldest of which, I have been constrained to take home & relinquish the line of Education, I originally contemplated for him.—My application then Sir, must be considered as the result of dire necessity;—Yet I must confess that even if you think me worthy of your patronage,—I know of no place, now vacant within your gift.—But one may occur,—or were you kindly to interest yourself in my behalf with the heads of Departments,—it might render me very essential service.—Whatever duties I might be considered equal to, should receive my most faithfull attention, and I would rather leave the Choice to my friends, than by pointing out any particular line, shut the Door to every other opening;—and I presume only now to state my wishes,—because I understand that as soon as vacancies occur in any of the Departments,—it is too late for successful application.—
                  In concluding this letter Sir, I must again entreat your liberal Indulgence for the trouble it has occasioned you—& your belief of the sincerity with which I sign myself 
                  With the utmost Esteem & Respect Your Obedt. Servant
                  
                     James H: Blake.
                  
               